Citation Nr: 0523127	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  99-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin disorder claimed 
as  soft tissue/cell sarcoma.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to July 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana, which denied 
service connection for soft tissue/cell sarcoma.  The veteran 
moved to Arizona and his file is now in the jurisdiction of 
the Phoenix, Arizona, RO.  The veteran had requested a 
hearing before a member of the Board, but withdrew that 
request in a June 2002 letter.  In August 2002 the Board 
sought development under authority then in effect.  In August 
2003 the case was  remanded for additional development.  

In February 2002 the veteran raised claims seeking service 
connection for a hiatal hernia and for a nervous stomach and 
increased ratings for hearing loss and PTSD.  These claims 
have not been addressed by the agency of original 
jurisdiction (AOJ) and are referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran had active service in Vietnam.

2.  A chronic skin disorder, to include soft tissue/cell 
sarcoma was not manifested in service.

3.  It is not shown that the veteran now has, or ever has 
had, soft tissue/cell sarcoma, and there is no competent 
evidence of a nexus between the veteran's current skin 
disorder(s) and his active service or any exposure to 
herbicides therein.  






CONCLUSION OF LAW

Service connection for a skin disorder claimed as soft 
tissue/cell sarcoma is not warranted.  38 U.S.C.A. §§ 110, 
1116, and 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA 
applies in the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that the 
mandates of the VCAA are met.  

While the veteran's claim was initially denied in July 1999 
as not well-grounded, it has since been considered on the 
merits.  See the August 2001 supplemental statement of the 
case (SSOC).  The veteran was advised of VA's duties to 
notify and assist in the development of the claim.  Letters 
from the RO in June 2001 and September 2004 informed the 
appellant of his and VA's responsibilities in claims 
development, and specifically advised him of the type of 
evidence that was needed to establish his claim.  These 
letters, the August 2003 Board remand, and a June 2005 SSOC 
notified the veteran of applicable laws and regulations, of 
what the evidence showed, and why the benefit sought was 
denied.  While full notice may not have preceded the initial 
rating decision on the merits, this claim was readjudicated 
after substantially full notice was given.  See the June 2005 
SSOC.  The veteran has had ample opportunity to respond, and 
thus is not prejudiced by any notice timing defect.  The 
United States Court of Appeals for Veterans Claims (Court) 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
cited VA correspondence and the SSOCs specifically advised 
him of the type of evidence he needed to submit to establish 
his claim, asked him to assist in obtaining any outstanding 
medical records, and asked him to identify any other evidence 
or information supporting his claim.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful and full opportunity to participate effectively in 
the processing of her or his claim.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Regarding the duty to assist, the RO obtained service medical 
records, as well as records of post-service treatment the 
veteran received for the removal of skin growths.  An Agent 
Orange Registry Examination was provided in June 1982. During 
his November 1999 hearing, the veteran testified that soft 
tissue/cell sarcoma was diagnosed in Fort Snelling.  Records 
were requested from all VA facilities identified by the 
veteran.  See the August 2003 Board remand requesting records 
from VA facilities in Fort Harrison, MT, Billings, MT, Miles 
City, MT, St. Paul, MN, and Minneapolis, MN (which would 
include records from Fort Snelling).  Additional records were 
obtained, as were certifications indicating that no other 
records were found.  The veteran has not identified any other 
pertinent evidence outstanding.  In a July 2004 statement, 
the veteran specifically stated that he had nothing further 
to submit.  The veteran was scheduled for a VA examination in 
August 2004.  The examination was cancelled and the veteran 
indicated that he did not want a VA examination.  VA's 
assistance obligations are also met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

A review of the veteran's personnel records and DD Form 214 
discloses that the veteran served on active duty in the 
Republic of Vietnam during the Vietnam era.  His service 
medical records contain no mention of complaints or findings 
indicative of Agent Orange exposure, and no symptoms or 
diagnoses suggestive of skin problems including soft 
tissue/cell sarcoma.  The veteran's skin was evaluated as 
normal at separation in July 1969.  Postservice medical 
records showed no complaints or findings relating to skin 
growths or soft tissue/cell sarcoma until many years after 
the veteran's separation from service.

The veteran's skin was evaluated as normal on VA examination 
performed at Fort Snelling in October 1969.

A June 1982 VA hospital summary reflects that the veteran was 
admitted to the Miles City VA Medical Center for evaluation 
of headache as part of a routine Agent Orange examination.  
Past medical history was significant for a cyst removal from 
the foreskin of the penis approximately two years earlier.  
While hospitalized, the veteran underwent elective 
circumcision.  A pathologist confirmed a benign epidermal 
foreskin cyst.  

In September 1991 the veteran filed a claim seeking service 
connection for a skin disorder he claimed was soft cell 
sarcoma as a result of Agent Orange exposure.  He reported 
that he had an Agent Orange examination at the VAMC in 
Minneapolis, MN on September 19, 1991.  

VA records show that the veteran had lipomas removed from his 
right flank and left forearm in September 1991.  The lipomas 
were composed of mature adipose tissue.  There was no 
evidence of malignancy.

In his July 1999 notice of disagreement, the veteran stated 
that soft tissue sarcoma had been diagnosed, and that he had 
lipomas removed from his forearm, his foreskin, and the right 
side of his hip area.  He stated that they were benign.

During his November 1999 hearing before a hearing officer at 
the RO, the veteran stated that he had skin growths or bumps 
on the skin in Vietnam.  He stated that these were removed at 
Fort Snelling.  He indicated that he currently had some small 
growths, that were the same as those removed, and that 
physicians told him to just keep an eye on them.  The veteran 
testified that his current skin growths were not diagnosed as 
soft tissue/cell sarcoma.  He stated that he was told that 
the growths previously removed at Fort Snelling in 1991 were 
soft tissue sarcoma.  Later in his testimony, he indicated 
that he was told that these growths were soft tissue, and 
that a biopsy showed they were not cancerous.  He was 
concerned that the current growths would turn cancerous.  

In a statement received in July 2004, the veteran indicated 
that there are still several soft tissue lumps present, but 
that VA doctors have decided that they would not remove them 
until they became larger.  So far it was believed that none 
were malignant.       

III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be allowed on a presumptive basis for 
certain conditions, such as soft tissue sarcoma, as a result 
of exposure to herbicides.  38 C.F.R. § 3.307.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 
§ 3.307(d) are also satisfied.  Chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma.  Id.

The Court has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for a skin disorder, 
claiming that he has soft tissue/cell sarcoma resulting from 
exposure to herbicides in Vietnam.

There is no competent (medical) evidence of record that the 
veteran has, or ever had, soft tissue/cell sarcoma.  Records 
were sought/all available obtained from all facilities were 
the veteran reported being seen, and an thorough review of 
those records did not reveal that soft tissue/cell sarcoma 
was ever diagnosed (despite the veteran's allegation of such 
diagnosis by VA).  The records, including VA pathology 
reports, clearly show that what was diagnosed were an 
epidermal cyst in 1982 and lipomas in 1991.  These were 
surgically removed and no malignancy was found.  Furthermore, 
while the veteran stated that he currently has some bumps in 
the skin, he also indicated that VA doctors told him those 
bumps were not soft tissue/cell sarcoma and were not 
cancerous.  Hence, the evidence is against a finding that the 
veteran now has soft tissue/cell sarcoma.  Furthermore, there 
is no competent evidence that any skin disorder currently 
diagnosed/diagnosed postservice is related to service or to 
any herbicide exposure therein.  No diagnosed skin disorder 
is listed among those for which service connection may be 
established presumptively based on Agent Orange exposure.  
See 38 C.F.R. §§ 3.307(a), 3.309(e).  

While the veteran asserts that he had skin bumps during 
service, his service medical records contain no mention of 
complaints or findings indicative of a skin problem.  On 
service separation examination in July 1969, his skin was 
normal.  The skin was also evaluated as normal on VA 
examination in October 1969.  Postservice records do not 
document any complaints or findings involving skin problems 
until circumcision and removal of an epidural cyst in June 
1982.  (At that time it was noted that the veteran had a cyst 
removed about two years earlier.)  In short, the record is 
not consistent with the veteran's claim that his skin 
problems became manifest in service, and persisted 
thereafter.  Nexus between a current disability and disease 
or injury in service is a critical factor in establishing 
service connection for a claimed disability.  Here, the only 
evidence relating any skin problem to service is found in 
statements from the veteran.  Because he is a layperson, 
those statement are not competent evidence.   See Espiritu, 
supra. 

Without any competent evidence that the veteran has soft 
tissue/cell sarcoma or his current skin disorder(s) is/are 
related to service, the preponderance of the evidence is 
against the veteran's claim.  Accordingly, it must be denied. 


ORDER

Service connection for a skin disorder claimed as soft 
tissue/cell sarcoma is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


